Garnett, J. The object of this bill is to impress upon the deed executed by William W. Strong to Philo Carpenter the character of a mortgage. The deed is absolute on its face, and the consideration paid therefor, if not full and entirely adequate, was about a fair equivalent. To convert such an instrument into a mortgage by parol proof, as the plaintiff in error, now seeks to do, the authorities uniformly- require that the evidence must be clear and satisfactory. Price v. Karnes, 59 Ill. 276; Remington v. Campbell, 60 Ill. 516; Magnusson v. Johnson, 73 Ill. 156; Wilson v. McDowell, 78 Ill. 514; Hancock v. Harper, 86 Ill. 445; Knowles v. Knowles, 86 Ill. 1; Bartling v. Brasuhn, 102 Ill. 441. The proof touching the question whether the transaction was a purchase or loan by Carpenter was conflicting, and in many instances directly contradictory. Even if we felt uncertain about the correctness of the conclusion of the court below, the decree would have to be affirmed. But any hesitation is removed by the evidence of William W. Strong, a witness called in behalf of complainant, who testifies that he never had or claimed, or thought of any interest in the lots after his deed to Carpenter. The witness could not have meant by this disavowal that he had assigned his equity of redemption to complainant, because the bill alleges that, at the time the loan was extended, William promised her that she should have all the lots brought, after Carpenter was paid the 84,000. That was some time after the deed was delivered to Carpenter, and if it was intended as a mortgage the equity of redemption must Have remained in William until he assigned it, as alleged, to complainant. The complainant is equally unfortunate in the proof of notice to Carpenter that she had not been paid or secured the purchase price for the west 80 feet of lot 29. The record fails to show to our satisfaction that Carpenter was notified that she was not secured. The finding of the court below was manifestly correct. The decree is affirmed. Decree affirmed. Moran, P. J"., took no part in the decision of this case.